PER CURIAM:
Dewayne Anderson appeals the district court’s order denying his second motion for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b)(4). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Anderson, No. 1:06-cr00020-IMK-JSK-8 (N.D.W.Va. Jan. 16, 2008). We also deny the motion for bail or release pending appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.